OPINION
Opinion by
Chief Justice WRIGHT.
Appellant’s brief in this case is overdue. By letter dated July 30, 2012, we notified appellant its brief was due. We directed appellant to file its brief and an extension motion within ten days. We cautioned *646appellant that failure to do so might result in dismissal of this appeal without further notice. To date, appellant has not filed its brief, an extension motion, or otherwise corresponded with the Court regarding the status of this appeal.
Accordingly, we dismiss this appeal. See Tex.R.App. P. 38.8(1), 42.3(c).